Exhibit 10.1
Execution Version


AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 2 to Third Amended and Restated Credit Agreement dated as of
April 20, 2016 (this “Agreement”) is among Abraxas Petroleum Corporation, a
Nevada corporation (the “Borrower”), the undersigned Guarantors (the
“Guarantors”), the financial institutions party to the Credit Agreement
described below as Lenders (the “Lenders”), and Société Générale, as
Administrative Agent for the Lenders (the “Administrative Agent”) and Issuing
Lender.
INTRODUCTION
A.The Borrower, the Lenders, the Issuing Lender, and the Administrative Agent
have entered into the Third Amended and Restated Credit Agreement dated as of
June 11, 2014, as amended by Amendment No. 1 to Third Amended and Restated
Credit Agreement (as so amended and as further amended, supplemented or
otherwise modified, the “Credit Agreement”).
B.    Reference is made to that certain Third Amended and Restated Guaranty
Agreement made by the Guarantors in favor of the Administrative Agent dated as
of June 11, 2014 (as amended, supplemented or otherwise modified, the
“Guaranty”).
C.    The Borrower has requested, and the Administrative Agent and the Lenders
party hereto have agreed, subject to the terms and conditions hereof, to amend
the Credit Agreement as set forth herein.
D.    The Guarantors wish to reaffirm their guarantees of the Obligations as
amended by this Agreement.
THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
Administrative Agent, and the Lenders hereby agree as follows:
Section 1.    Definitions; References. All capitalized terms not otherwise
defined in this Agreement that are defined in the Credit Agreement shall have
the meanings assigned to such terms by the Credit Agreement.
Section 2.    Amendments to Credit Agreement. On the Effective Date (as defined
below), the Credit Agreement is amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries, any Lender,
any Issuing Lender, any Arranger, or the Administrative Agent, in each case from
time to time concerning or relating to bribery or corruption, including the UK
Bribery Act and the FCPA.


#5160361

--------------------------------------------------------------------------------






“Available Cash” means the aggregate of all cash and Liquid Investments held in
accounts in the United States, Canada or any other foreign jurisdiction and
owned or controlled by, or held for the benefit of, any Loan Party or any of
their Subsidiaries (other than the Cash Collateral Account).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Fall 2016 Scheduled Redetermination” means the redetermination of the Borrowing
Base to occur in connection with the delivery of the Internal Engineering Report
on or about August 31, 2016 pursuant to Section 2.02(b)(ii).
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Material Contracts” means all agreements, amendments or other documents or
instruments of the Borrower or any of its Subsidiaries required


-2-
#5160361

--------------------------------------------------------------------------------






to be filed as exhibits to any annual, quarterly or periodic reports or
registration statements required to be filed pursuant to the rules and
regulations of the SEC.
“Sanctioned Country” means a country or territory, or a country or territory
whose government is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other sanctions
program of the United States of America, the United Nations, the Norwegian
State, the European Union, the United Kingdom or any agency or subdivision
thereof.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to sanctions
program administered by the United States of America, the United Nations, the
Norwegian State, the European Union, the United Kingdom or any other agency or
subdivision thereof.
“Second Amendment Effective Date” means April 20, 2016.
“UK Bribery Act” means the United Kingdom Bribery Act 2010, as amended.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    Section 1.01 of the Credit Agreement is hereby amended by restating the
beginning paragraph of the definition of “Applicable Margin” in its entirety as
follows:
“Applicable Margin” means with respect to any Advance, (i) during such times as
any Event of Default exists, 3% per annum plus the rate per annum set forth
below for the relevant Type of such Advance based on the present


-3-
#5160361

--------------------------------------------------------------------------------






Utilization applicable from time to time, (ii) from the Second Amendment
Effective Date to the earlier of (A) October 1, 2016 and (B) the date on which
the Borrowing Base determined in the Fall 2016 Scheduled Redetermination becomes
effective, 0.25% per annum plus the rate per annum set forth below for the
relevant Type of such Advance based on the present Utilization applicable from
time to time, and (iii) at all other times during such period, the rate per
annum set forth below for the relevant Type of such Advance based on the
relevant Utilization applicable from time to time:
(c)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Designated Jurisdiction” in its entirety.
(d)    Section 1.01 of the Credit Agreement is hereby amended by restating the
definition of “Eurodollar Rate” in its entirety as follows:
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the British Bankers Association LIBOR (or
the successor thereto if the British Bankers Association is no longer making a
LIBOR available) (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) for deposits in Dollars at 11:00 a.m.
(London, England time) two Business Days before the first day of such Interest
Period and for a period equal to such Interest Period; provided, that, if such
rate is not available to the Administrative Agent for any reason, the Eurodollar
Rate shall be an interest rate per annum equal to the rate per annum at which
deposits in Dollars are offered by the principal office of Société Générale in
London, England to prime banks in the London interbank market at 11:00 a.m.
(London, England time) two Business Days before the first day of such Interest
Period in an amount substantially equal to the Eurodollar Rate Advance to be
maintained by the Lender that is the Administrative Agent in respect of such
Borrowing and for a period equal to such Interest Period; provided further,
that, if the Eurodollar Rate shall be less than zero, such rate shall be deemed
to be zero.
(e)    Section 1.01 of the Credit Agreement is hereby amended by restating the
definition of “Lender Insolvency Event” in its entirety as follows:
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) other than via an Undisclosed
Administration, such Lender or its Parent Company is the subject of a proceeding
under any Debtor Relief Law, or a receiver, custodian, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its


-4-
#5160361

--------------------------------------------------------------------------------






consent to or acquiescence in any such proceeding or appointment, or (iii) such
Lender or its Parent Company has become the subject of a Bail-In Action.
(f)    Section 1.01 of the Credit Agreement is hereby amended by restating the
definition of “Sanctions in its entirety as follows:
“Sanctions” means any sanctions imposed, administered or enforced from time to
time by any applicable Governmental Authority, including, without limitation,
those administered by OFAC, the U.S. Department of State, Her Majesty’s
Treasury, the United Nations, the Norwegian State, the European Union, the
Member States of the European Union, any other applicable Governmental Authority
or any agency or subdivision of any of the forgoing, and shall include any
regulations, rules, and executive orders issued in connection therewith.
(g)    Section 2.02(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(a)    Borrowing Base. As of the Second Amendment Effective Date, the
Administrative Agent and the Lenders have set and the Borrower has acknowledged
the Borrowing Base as $130,000,000. Such Borrowing Base shall remain in effect
until the next redetermination of the Borrowing Base made pursuant to this
Section 2.02 or Section 6.04(b). The Borrowing Base shall be determined in
accordance with the standards set forth in Section 2.02(e) and is subject to
reduction or periodic redetermination pursuant to Sections 2.02(b), 2.02(c), and
2.02(d).
(h)    Section 2.02(b) of the Credit Agreement is hereby amended by restating
clauses (i) and (ii) to read in their entirety as follows:
(i)    The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before each February 28 or February 29, as applicable (beginning
February 29, 2012) an Independent Engineering Report dated effective as of the
immediately preceding December 31, an updated Schedule 4.20 (Hedging Agreements)
setting forth the information indicated in Section 4.20 as of the date such
Schedule is delivered, and such other information as may be reasonably requested
by any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base. On or about thirty (30) days after receipt of
the Independent Engineering Report, such updated Schedule 4.20, and such other
information, the Administrative Agent shall make an initial determination of the
new Borrowing Base and upon such initial determination shall promptly notify the
Lenders in writing of its initial determination of the proposed Borrowing Base.
Subject to the last sentence of this Section 2.02(b)(i), the Required Lenders
shall approve or reject the Administrative Agent’s initial


-5-
#5160361

--------------------------------------------------------------------------------






determination of the proposed Borrowing Base by written notice to the
Administrative Agent within fifteen (15) days of the Administrative Agent’s
notification of its initial determination; provided, however that, the failure
by any Lender to confirm in writing the Administrative Agent’s determination of
the proposed Borrowing Base within such fifteen (15) day period shall be deemed
an approval of such proposed Borrowing Base by such Lender. If the Required
Lenders fail to approve any such proposed Borrowing Base determined by the
Administrative Agent hereunder in such fifteen (15) day period, then the
Administrative Agent shall poll the Lenders to ascertain the highest proposed
Borrowing Base then acceptable to the Required Lenders for purposes of this
Section 2.02(b)(i) and, subject to the last sentence of this Section 2.02(b)(i),
such amounts shall become the new Borrowing Base, effective on the date
specified in this Section 2.02(b)(i). Until such approval or deemed approval,
the Borrowing Base in effect before the proposed Borrowing Base shall remain in
effect. Upon agreement by the Administrative Agent and the Required Lenders of
the new Borrowing Base, the Administrative Agent shall, by written notice to the
Borrower and the Lenders, designate the new Borrowing Base available to the
Borrower. Such designation, and the replacement of the existing Schedule 4.20
with such updated Schedule 4.20, shall be effective as of the Business Day
specified in such written notice (or, if no effective date is specified in such
written notice, the next Business Day following delivery of such written notice)
and such new Borrowing Base shall remain in effect until the next determination
or redetermination of the Borrowing Base in accordance with this Agreement.
Notwithstanding anything contained herein to the contrary, (A) any determination
or redetermination of the Borrowing Base resulting in any increase of the
Borrowing Base in effect immediately prior to such determination or
redetermination shall require the written approval (and not deemed approval) of
all the Lenders in their sole discretion but subject to paragraph (e) of this
Section 2.02, (B) in no event shall the determined or redetermined Borrowing
Base exceed the aggregate Commitments of the Lenders, and (C) any determination
or redetermination of the Borrowing Base resulting in any decrease of the
Borrowing Base in effect immediately prior to such determination or
redetermination shall not require the approval of any Defaulting Lender (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly with respect to any such determination or redetermination).
(ii)    The Borrower shall deliver to the Administrative Agent and each Lender
on or before each August 31, beginning August 31, 2014, an Internal Engineering
Report dated effective as of the immediately preceding June 30, an updated
Schedule 4.20 (Hedging Agreements) setting forth the information indicated in
Section 4.20 as of the date such Schedule is delivered, and such other
information as may be reasonably requested by the Administrative Agent or any
Lender with respect to the Oil and Gas


-6-
#5160361

--------------------------------------------------------------------------------






Properties included or to be included in the Borrowing Base. On or about thirty
(30) days after receipt of the Internal Engineering Report, such updated
Schedule 4.20, and such other information, the Administrative Agent shall make
an initial determination of the new Borrowing Base and upon such initial
determination shall promptly notify the Lenders in writing of its initial
determination of the proposed Borrowing Base. Subject to the last sentence of
this Section 2.02(b)(ii), the Required Lenders shall approve or reject the
Administrative Agent’s initial determination of the proposed Borrowing Base by
written notice to the Administrative Agent within fifteen (15) days of the
Administrative Agent’s notification of its initial determination; provided,
however that, the failure by any Lender to confirm in writing the Administrative
Agent’s determination of the proposed Borrowing Base within such fifteen (15)
day period shall be deemed an approval of the such proposed Borrowing Base by
such Lender. If the Required Lenders fail to approve any such proposed Borrowing
Base determined by the Administrative Agent hereunder in such fifteen (15) day
period, then the Administrative Agent shall poll the Lenders to ascertain the
highest proposed Borrowing Base then acceptable to the Required Lenders for
purposes of this Section 2.02(b)(ii) and, subject to the last sentence of this
Section 2.02(b)(ii), such amounts shall become the new Borrowing Base, effective
on the date specified in this Section 2.02(b)(ii). Until such approval or deemed
approval, the Borrowing Base in effect before the proposed Borrowing Base shall
remain in effect. Upon agreement by the Administrative Agent and the Required
Lenders of the new Borrowing Base, the Administrative Agent shall, by written
notice to the Borrower and the Lenders, designate the new Borrowing Base
available to the Borrower. Such designation, and the replacement of the existing
Schedule 4.20 with such updated Schedule 4.20, shall be effective as of the
Business Day specified in such written notice (or, if no effective date is
specified in such written notice, the next Business Day following delivery of
such written notice) and such new Borrowing Base shall remain in effect until
the next determination or redetermination of the Borrowing Base in accordance
with this Agreement. Notwithstanding anything contained herein to the contrary,
(A) any determination or redetermination of the Borrowing Base resulting in any
increase of the Borrowing Base in effect immediately prior to such determination
or redetermination shall require the written approval (and not deemed approval)
of all the Lenders in their sole discretion but subject to paragraph (e) of this
Section 2.02, (B) in no event shall the determined or redetermined Borrowing
Base exceed the aggregate Commitments of the Lenders, and (C) any determination
or redetermination of the Borrowing Base resulting in any decrease of the
Borrowing Base in effect immediately prior to such determination or
redetermination shall not require the approval of any Defaulting Lender (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly with respect to any such determination or redetermination).


-7-
#5160361

--------------------------------------------------------------------------------






(i)    Section 2.02(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(d)    Automatic Reduction of Borrowing Base.
(i) On October 1, 2016, the Borrowing Base shall be automatically reduced to
$120,000,000 unless (A) the Borrowing Base has already been redetermined to an
amount less than or equal to $120,000,000 on or prior to such date or (B) the
Borrowing Base determined pursuant to the Fall 2016 Scheduled Redetermination
has become effective on or prior to such date.
(ii) In addition, upon the occurrence of a Borrowing Base Reduction Event, the
Borrowing Base shall be automatically reduced by the Borrowing Base Reduction
Amount corresponding to the Disposition or Hedge Termination causing such
Borrowing Base Reduction Event. As used herein, the following terms shall have
the following meanings:
(A)    “Borrowing Base Reduction Amount” means (x) with respect to a Disposition
of Oil and Gas Properties by a Loan Party, an amount equal to the PV-10, as
determined by the Administrative Agent in its sole discretion, of such Oil and
Gas Properties, and (y) with respect to a Hedge Termination, the reduction in
Collateral value, as determined by the Administrative Agent in its sole
discretion, of the Oil and Gas Properties which are given value in the Borrowing
Base in effect as of the most recent redetermination, resulting from such Hedge
Termination.
(B)    “Borrowing Base Reduction Event” means a Disposition of Oil and Gas
Properties or a Hedge Termination which causes the Borrowing Base Reduction
Value to exceed 5% of the Borrowing Base in effect as of the most recent
redetermination.
(C)    “Borrowing Base Reduction Value” means, with respect to the period
between any two successive redeterminations of the Borrowing Base, an aggregate
amount equal to (x) the PV-10, as determined by the Administrative Agent in its
sole discretion, of such Oil and Gas Properties which have been subject to a
Disposition by a Loan Party since the most recent redetermination of the
Borrowing Base, plus (y) the reduction in the Collateral value, as determined by
the Administrative Agent in its sole discretion, of the Oil and Gas Properties
which are given value in the Borrowing Base in effect as of the most recent
redetermination, resulting from all Hedge Terminations occurring since the most
recent redetermination of the Borrowing Base.


-8-
#5160361

--------------------------------------------------------------------------------






(j)    Section 2.05(b)(ii) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
(ii)    Asset Disposition or Hedge Termination.
(A)    Upon any reductions to the Borrowing Base pursuant to Section 2.02(d) in
connection with a Disposition, if a Borrowing Base Deficiency exists, then the
Borrower shall prepay Advances or, if the Advances have been repaid in full,
make deposits into the Cash Collateral Account to provide cash collateral for
the Letter of Credit Exposure, in an aggregate amount equal to the lesser of
(1) the amount necessary to cure the Borrowing Base Deficiency and (2) 100% of
the net cash proceeds of such Disposition.
(B)    Upon any Disposition of any Property (excluding the sale of Hydrocarbons
in the ordinary course of business but including without limitation any sale of
Oil and Gas Properties) occurring on or between the Second Amendment Effective
Date and October 1, 2016, regardless of whether the Borrowing Base is reduced in
connection with such Disposition, the Borrower shall prepay Advances or, if the
Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, in an
aggregate amount equal to 100% of the net cash proceeds of such Disposition.
(C)    Upon any Hedge Termination, regardless of whether the Borrowing Base is
reduced in connection with such Hedge Termination, the Borrower shall prepay
Advances or, if the Advances have been repaid in full, make deposits into the
Cash Collateral Account to provide cash collateral for the Letter of Credit
Exposure, in an aggregate amount equal to 100% of the net cash proceeds of such
Hedge Termination.
(D)    The Borrower shall be obligated to make the prepayments and/or deposits
of cash collateral described in this clause (ii) on the date it or any
Subsidiary receives cash proceeds as a result of such Disposition or Hedge
Termination; provided that all payments required to be made pursuant to this
Section 2.05(b)(ii) must be made on or prior to the Commitment Termination Date.
(k)    Section 2.05(b) of the Credit Agreement is hereby amended by adding the
following clause (v):
(v)    Available Cash. If Available Cash (as set forth on the records of the
applicable depository banks) at any time exceeds $10,000,000 (excluding, at the
Borrower’s option, any outstanding checks), then within two Business Days, the
Borrower shall, to the extent of such excess, prepay Advances or, if the
Advances have been repaid in full, make deposits into the Cash


-9-
#5160361

--------------------------------------------------------------------------------






Collateral Account to provide cash collateral for the Letter of Credit Exposure.
This clause (v) may be waived, extended or amended with the consent of the
Required Lenders and the Borrower.
(l)    Section 3.02 of the Credit Agreement is hereby amended by (1) deleting
“and” at the end of clause (a)(ii), (2) replacing the period at the end of
clause (b) with “; and”, and (3) adding the following clause (c):
(c)    immediately after giving effect to the requested Borrowing (excluding
Letters of Credit), the aggregate amount of Available Cash (excluding, at
Borrower’s Option, any outstanding checks) shall not exceed $7,500,000.
(m)    Section 4.20 of the Credit Agreement is hereby amended by replacing “as
of the date hereof and as of the Initial Funding Date” with “as of the date such
Schedule is delivered pursuant to Section 2.02”.
(n)    Section 4.24 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
Section 4.24    Sanctions; Anti-Corruption Laws, Etc.
(a)    Neither any Letter of Credit nor any part of the proceeds of any Advance
will be used to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person, or in any other manner that
would result in any violation by any Person (including any Lender, any Arranger,
the Administrative Agent, or any Issuing Bank) of the Trading with the Enemy Act
of 1917 (50 U.S.C. §§ 1-44), as amended, any other Sanctions, Anti-Corruption
Laws or any other similar applicable law.
(b)    Neither the Borrower nor any of its Subsidiary, nor any of their Related
Parties (i) is, or will become, or is owned or controlled by, a Sanctioned
Person, (ii) is located, organized or resident in a country or territory that
is, or whose government is, the subject or target of any Sanctions, or (iii)
engages or will engage in any dealings or transactions, or is or will be
otherwise associated, with any such Sanctioned Person that would result in any
violation of any Sanctions or any other similar applicable law.
(c)    Each of the Borrower and its Subsidiaries is in compliance with any
applicable law relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property


-10-
#5160361

--------------------------------------------------------------------------------






Derived from Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations, 31
C.F.R. Part 103; and any similar applicable laws currently in force or hereafter
enacted.
(d)    Each of the Borrower and each of its Subsidiaries has conducted its
business in compliance with, and has instituted and maintained policies and
procedures designed to comply with, all applicable anti-corruption laws,
including without limitation the UK Bribery Act and the FCPA. Neither any Letter
of Credit nor any part of the proceeds of any Advance has been or will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA, the UK Bribery Act, or any similar applicable law to which the
Borrower, its Subsidiaries, any Lender, any Arranger, the Administrative Agent,
or any Issuing Lender is subject, in all cases to the extent that such laws
apply to any such Persons.
(e)    Neither the Borrower nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by an governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws or Sanctions,
and no such investigation, inquiry or proceeding is pending or, to the knowledge
of the Borrower or any of its Subsidiaries, has been threatened.
(o)    Article IV of the Credit Agreement is hereby amended by adding the
following Section 4.25:
Section 4.25    EEA Financial Institutions. No Loan Party nor any of their
Subsidiaries is an EEA Financial Institution.
(p)    Section 5.06(g) of the Credit Agreement is hereby amended by replacing
each reference to “85%” in clauses (iii) and (v) therein with “90%”.
(q)    Section 5.08 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
Section 5.08 Agreement to Pledge. The Borrower (a) shall, and shall cause each
Subsidiary to, grant to the Administrative Agent an Acceptable Security Interest
in all personal Property of the Borrower or any Subsidiary now owned or
hereafter acquired (provided that such requirement shall not apply to the used
Oilwell E-2000 drilling rig and the equipment necessary to refurbish it, in each
case owned by Raven Drilling, LLC, until the earlier of March 1, 2017 and the
termination of the Debt permitted pursuant to Section


-11-
#5160361

--------------------------------------------------------------------------------






6.02(l) and in existence on the Second Amendment Effective Date) and (b) shall,
and shall cause each Subsidiary to, grant to the Administrative Agent an
Acceptable Security Interest in at least 90% of the PV-10 of the Proven Reserves
of the Borrower and its Subsidiaries based on its most recently delivered
Engineering Report.
(r)    Section 5.11 of the Credit Agreement is hereby amended by replacing each
reference to “85%” therein with “90%”.
(s)    Section 5.14 of the Credit Agreement is hereby amended by adding the
following clause (d):
(d)    Within 45 days following the Second Amendment Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion), the
Borrower shall deliver or cause to be delivered the following to the
Administrative Agent:
(i)    account control agreements in favor of the Administrative Agent with
respect to the Loan Parties’ operating or other deposit accounts in compliance
with Section 5.13;
(ii)    (A) Mortgages or other Security Instruments as are necessary or
reasonably requested by the Administrative Agent to create an Acceptable
Security Interest of all of the Property set forth on Schedule 5.14(d) and
(B) surveys, environmental reports, title commitments and title insurance
policies, consents, transfer letters, and other items reasonably requested by
the Administrative Agent in connection therewith;
(iii)    appropriate UCC-1 and UCC-3, as applicable, financing statements
covering the Collateral for filing with the appropriate authorities;
(iv)    with respect to any Property that will become a Mortgaged Property
pursuant to this Section 5.14(d) on which a “building” or “mobile home” (in each
case, as such terms are defined for purposes of the National Flood Insurance
Program) is located, (A) a flood determination certificate issued by the
appropriate Governmental Authority or third party indicating whether such
Property is designated as a “flood hazard area” and (B) if such Property is
designated to be in a “flood hazard area”, evidence of flood insurance on such
property obtained by the applicable Loan Party in such total amount as required
by Regulation H of the Federal Reserve Board, and all official rulings and
interpretations thereunder or thereof, and otherwise in compliance with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973;


-12-
#5160361

--------------------------------------------------------------------------------






(v)    favorable opinions of primary and local counsel in such form and covering
such matters as the Administrative Agent may reasonably request; and
(vi)    a certificate of a Responsible Officer or the secretary or an assistant
secretary of each Person that is required to execute a Loan Document pursuant to
this Section 5.14(d), certifying (A) the resolutions of the Board of Directors
(or other applicable governing body) of such Person approving the Loan Documents
to which it is a party, (B) the articles or certificate (as applicable) of
incorporation (or organization or formation) and bylaws (or partnership or
company agreement) of such Person, (C) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the applicable Loan Documents to which such Person is a party, and (D) the names
and true signatures of officers of such Person authorized to sign the applicable
Loan Documents to which such Person is a party..
(t)    Section 5.15 of the Credit Agreement is hereby amended to read, in its
entirety, as follows:
Section 5.15    Hedge Contracts. The Borrower shall maintain its position in the
Hydrocarbon Hedge Agreements through their stated termination dates, as set
forth in Schedule 4.20 as in effect from time to time; provided, however, that
Borrower may consummate a Hedge Termination with respect to such Hydrocarbon
Hedge Agreements if the Borrower uses 100% of the net cash proceeds thereof in
accordance with the terms of Section 2.05(b)(ii).
(u)    Article V of the Credit Agreement is hereby amended by adding the
following Section 5.17:
Section 5.17    Compliance with Anti-Corruption Laws and Sanctions. The Borrower
shall, and shall cause each Subsidiary to, comply with Anti-Corruption Laws,
Sanctions, anti-terrorism laws and anti-money laundering laws. Furthermore, the
Borrower shall maintain in effect and enforce policies and procedures designed
to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Sanctions,
anti-terrorism laws and anti-money laundering laws.
(v)    Article V of the Credit Agreement is hereby amended by adding the
following Section 5.18:
Section 5.18    Material Contracts. The Borrower shall, and shall cause its
Subsidiaries to, perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such


-13-
#5160361

--------------------------------------------------------------------------------






Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all action to such end as may be from time to
time requested by the Administrative Agent and, upon the request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, except, in any case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Change.
(w)    Section 6.04(b)(v)(B) of the Credit Agreement is hereby amended by
deleting the language “if such Hedge Termination causes a Borrowing Base
Reduction Event,” from such clause.
(x)    Section 6.21 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
Section 6.21    Sanctions. The Borrower shall not, directly or indirectly, use
the proceeds of any Advance or Letters of Credit, or lend, contribute or
otherwise make available such proceeds to Borrower, any Subsidiary or any other
Person for any purpose which would result in a violation of any Sanctions or
Anti-Corruption Laws by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Lender,
or otherwise).
(y)    Article VIII of the Credit Agreement is hereby amended by adding the
following Section 8.11:
Section 8.11.    Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT
NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL
AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF THE
ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS
OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS
ARE THEN OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO
THE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR
EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST THE


-14-
#5160361

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT OR ISSUING LENDER IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE
ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE
ISSUING LENDER), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE ADMINISTRATIVE AGENT’S OR
THE ISSUING LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION
OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND
THE ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET
FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL
FEES) INCURRED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION,
AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT OR THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.
(z)    Article IX of the Credit Agreement is hereby amended by adding the
following Section 9.20:
SECTION 9.20 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


-15-
#5160361

--------------------------------------------------------------------------------






(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(aa)    Schedule 4.20 of the Credit Agreement is hereby amended and replaced in
its entirety with Schedule 4.20 attached hereto.
(bb)    Schedule 5.14(d) attached hereto is hereby added as Schedule 5.14(d) to
the Credit Agreement.
Section 3.    Reaffirmation of Liens.
(a)    Each of the Borrower and the Guarantors (i) is party to certain Security
Instruments securing and supporting the Borrower’s and Guarantors’ obligations
under the Loan Documents, (ii) represents and warrants that according to their
terms the Security Instruments will continue in full force and effect to secure
the Borrower’s and Guarantors’ obligations under the Loan Documents, as the same
may be amended, supplemented, or otherwise modified (including by this
Agreement), and (iii) acknowledges, represents, and warrants that the liens and
security interests created by the Security Instruments are valid and subsisting
and create an Acceptable Security Interest in the Collateral to secure the
Borrower’s and Guarantors’ obligations under the Loan Documents, as the same may
be amended, supplemented, or otherwise modified (including by this Agreement).
(b)    The delivery of this Agreement does not indicate or establish a
requirement that any Guaranty or Security Instrument requires the Borrower’s or
any Guarantor’s approval of amendments to the Credit Agreement.


-16-
#5160361

--------------------------------------------------------------------------------






Section 4.    Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Obligations, as
such Obligations may have been amended by this Agreement. Each Guarantor hereby
acknowledges that its execution and delivery of this Agreement do not indicate
or establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments,
modifications or waivers to the Credit Agreement, the Notes or any of the other
Loan Documents.
Section 5.    Representations and Warranties. The Borrower and each Guarantor
represents and warrants to the Administrative Agent and the Lenders that:
(a)    the representations and warranties set forth in the Credit Agreement, the
Guaranties and in the other Loan Documents are true and correct in all material
respects as of the date of this Agreement (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that such materiality qualifier
shall not apply if such representation or warranty is already subject to a
materiality qualifier in the Credit Agreement or such other Loan Document;
(b)    (i) the execution, delivery, and performance of this Agreement are within
the corporate, limited liability company or other power and authority of the
Borrower or such Guarantor, as applicable, and have been duly authorized by
appropriate proceedings and (ii) this Agreement constitutes a legal, valid, and
binding obligation of the Borrower or such Guarantor, as applicable, enforceable
against the Borrower or such Guarantor in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; and
(c)    as of the effectiveness of this Agreement and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.
Section 6.    Effectiveness. This Agreement shall become effective and
enforceable against the parties hereto, upon the occurrence of the following
conditions precedent (such date being the “Effective Date”):
(a)    The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent and the Required Lenders.
(b)    The Administrative Agent shall have evidence satisfactory to it that the
Borrowing Base Availability under the Credit Agreement is no less than
$6,000,000 on the Effective Date, after giving effect to this Agreement.


-17-
#5160361

--------------------------------------------------------------------------------






(c)    The Administrative Agent shall have received evidence satisfactory to it
that the Borrower has entered into or has in place such Hydrocarbon Hedge
Agreements as are necessary for the Borrower to be in compliance with Section
5.15 of the Credit Agreement after giving effect to this Agreement.
(d)    The representations and warranties in this Agreement shall be true and
correct before and after giving effect to this Agreement.
(e)    No Default shall have occurred and be continuing.
(f)    The Borrower shall have paid all other costs, expenses, and fees which
have been invoiced and are payable pursuant to Section 9.04 of the Credit
Agreement or any other written agreement.
Section 7.    Effect on Loan Documents. Except as amended herein, the Credit
Agreement and the Loan Documents remain in full force and effect as originally
executed, and nothing herein shall act as a waiver of any of the Administrative
Agent’s or Lenders’ rights under the Loan Documents, as amended. This Agreement
is a Loan Document for the purposes of the provisions of the other Loan
Documents. Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Agreement may be a Default or Event of
Default under other Loan Documents.
Section 8.    RELEASE. THE BORROWER ACKNOWLEDGES THAT ON THE DATE HEREOF ALL
OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT. IN
ADDITION, EACH OF THE LOAN PARTIES (FOR THEMSELVES AND THEIR RESPECTIVE
SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL CLAIMS, CAUSES
OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, LEGAL COUNSEL TO THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS,
CONSULTANTS HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT, THE SECURITY
AGREEMENT OR THE LOAN DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE
THE DATE OF THIS AGREEMENT. EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES THAT IT
HAS READ THIS AGREEMENT AND HAS CONFERRED WITH ITS COUNSEL AND ADVISORS
REGARDING ITS CONTENT, INCLUDING THIS SECTION 8, AND IS FREELY AND VOLUNTARILY
ENTERING INTO THIS AGREEMENT, AND HEREBY AGREES TO WAIVE ANY CLAIM THAT THE
TERMS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE RELEASES CONTAINED
HEREIN) ARE INVALID OR OTHERWISE UNENFORCEABLE.
Section 9.    Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.


-18-
#5160361

--------------------------------------------------------------------------------






Section 10.    Miscellaneous.
(a)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original. Delivery of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
(b)    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
(c)    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.
(d)    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (i) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(e)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
[Remainder of page left blank; signatures follow.]




-19-
#5160361

--------------------------------------------------------------------------------






SCHEDULE 4.20


Hedging Agreements


Period
Counterparty
Type
Product
Notional Quantity
Price
4/2016 - 9/2016
Société Générale
Swap Sell
WTI
356,400 Bbl
$39.04
10/2016 - 12/2016
Société Générale
Swap Sell
WTI
147,200 Bbl
$43.40
10/2016 - 12/2016
Société Générale
Swap Sell
WTI
82,800 Bbl
$42.99
2017
Société Générale
Swap Sell
WTI
180,000 Bbl
$84.18
2017
Société Générale
Swap Sell
WTI
42,000 Bbl
$54.40
2017
Société Générale
Swap Sell
WTI
474,500 Bbl
$44.55
2018
Société Générale
Swap Sell
WTI
547,500 Bbl
$46.39











#5160361

--------------------------------------------------------------------------------






SCHEDULE 5.14(D)


Additional Collateral


1.
Welder Ranch (also known as Sinton Ranch).

The following described property in San Patricio County, Texas:


Field notes of a 1,769.409 acre tract of land, being out of a 5,794.93 acre
tract of land conveyed from Barbra K. Welder to Portilla Ranch Holdings, Ltd. by
Special Warranty Deed with Vendor's Lien dated February 21, 2008 und recorded in
Clerk’s File No. 577696 of the Official Public Records of San Patricio County,
Texas;
Said 1,769.409 acre tract is part of Sections 18, 19, 20, 23, and 25, and all of
Section 24 of the Eliza H. Welder Ranch Subdivision, as shown on map recorded in
Volume 3, Page 33 of the Map Records of San Patricio County, Texas;
Said 1,769.409 acre tract is comprised of a portion of the C. J. Francisco & E.
Portilla Survey, Abstract 25, is situated in San Patricio County, Texas,
approximately 2 miles northeast of the town of Sinton, and is described by metes
and bounds as follows:
Beginning at a concrete monument found in the west line of a 14,507.12 acre
tract of land conveyed to Marie Welder Ford by Deed recorded in Volume 237, Page
487 of the Deed Records of San Patricio County, Texas; the west line of Section
34 of said Eliza H. Welder Ranch Subdivision, at the northeast corner of a
2,800.07 acre tract of land conveyed to P. W. Robinson by Deed recorded in
Volume 237, Page 184 of the Deed Records of San Patricio County, Texas; for the
northerly southeast corner of said 5794.93 acre tract and the northerly
southeast corner of this tract;
Thence S 44° 44' 40" W along a northwest line of said 2,800.07 acre tract, a
southeast line of said 5794.93 acre tract, and a southeast line of this tract, a
distance of 546.96 feet to a 5/8" iron rod found for an angle corner of said
2,800.07 acre tract, an angle corner of said 5,794.93 acre tract, and an angle
corner of this tract;
Thence S 47° 31' 03" W continuing along a northwest line of said 2,800.07 acre
tract, a southeast line of said 5,794.93 acre tract, and a southeast line of
this tract, a distance of 188.53 feet to a 5/8" iron rod found for an angle
corner of said 2,800.07 acre tract, an angle corner of said 5,794.93 acre tract,
and an angle corner of this tract;
Thence S 61° 40' 10" W continuing along a northwest line of said 2,800.07 acre
tract, a southeast line of said 5794.93 acre tract, and a southeast line of this
tract, a distance of 2,005.46 feet to a 5/8" iron rod found for an angle corner
of said 2,800.07 acre tract, an angle corner of said 5,794.93 acre tract, and an
angle corner of this tract;
Thence S 67° 05' 59" W continuing along a northwest line of said 2,800.07 acre
tract, a southeast line of said 5,794.93 acre tract, and a southeast line of
this tract, a distance of 394.37 feet




#5160361

--------------------------------------------------------------------------------






to a 5/8" iron rod found at an interior corner of said 2,800.07 acre tract, for
the southerly southeast corner of said 5,794.93 acre tract and the southerly
southeast corner of this tract;
Thence S 89° 30' 53" W along the north line of said 2,800.07 acre tract, the
south line of said 5794.93 acre tract, and the south line of this tract, a
distance of 5,673.44 feet to a 5/8" iron rod with surveyor’s cap stamped “RPLS
1907” set for the southwest corner of this tract;
Thence N 00° 24' 05" W along a west line of this tract, a distance of 5,729.16
feet to a 5/8" iron rod with Sam, Inc. cap found for an angle corner of this
tract;
Thence N 00° 38' 33" W continuing along a west line of this tract, a distance of
60.11 feet to a 5/8" iron rod with Sam, Inc. cap found for an angle corner of
this tract;
Thence N 00° 25' 16" W continuing along a west line of this tract, a distance of
2,764.86 feet to a 5/8" iron rod with Sam, Inc. cap found for the southerly
northwest corner of this tract;
Thence N 89° 34' 28" E along the westerly north line of this tract, a distance
of 1,299.27 feet to a 5/8" iron rod with surveyor’s cap stamped “RPLS 1907” set
for an interior corner of this tract;
Thence N 00° 30' 58" W along the northerly west line of this tract, a distance
of 1,079.98 feet to a 5/8" iron rod with surveyor’s cap stamped “RPLS 1907” set
for the northerly northwest corner of this tract;
Thence N 89° 29' 23" E along the easterly north line of this tract, a distance
of 7,036.60 feet to a 5/8" iron rod with surveyor’s cap stamped “RPLS 1907” set
in the west line of said 14,507.12 acre tract, the west line of Section 32 of
said Eliza H. Welder Ranch Subdivision, the east line of said 5,794.93 acre
tract, and the east line of said Section 25, for the northeast corner of this
tract;
Thence S 00° 26' 30" E along the west line of said Section 32, the west line of
said 14,507.12 acre tract, the east line of said Section 25, the east line of
said 5,794.93 acre tract, and the east line of this tract; a distance of
1,510.73 feet to a concrete monument found at the common corner of Sections 24,
25, 32, and 33 of said Eliza H. Welder Ranch Subdivision, for an angle corner of
this tract;
Thence S 00° 25' 59" E along the west line of said Section 33, the west line of
said 14,507.12 acre tract, the east line of said Section 24, the east line of
said 5794.93 acre tract, and the east line of this tract, at 2,335.46 feet pass
a 5/8" iron rod found for a line marker, in all a distance of 5,281.11 feet to a
concrete monument found at the common corner of Sections 23, 24, 33, and 34, for
an angle corner of this tract;
Thence S 00° 26' 28" E along the west line of Section 34 and continuing along
the west line of said 14,507.12 acre tract, the east line of said 5,794.93 acre
tract, the east line of said Section 23, and the east line of this tract, a
distance of 1,245.53 feet to place of beginning, containing 1,769.409 acres of
land, more or less.




#5160361

--------------------------------------------------------------------------------






2.
Headquarters.

The following described property in Bexar County, Texas:
(a)    LOTS 3 AND 4, BLOCK 7, NEW CITY BLOCK 17606, CREEKSIDE@CONCORD PARK
(PLANNED UNIT DEVELOPMENT), IN THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS,
ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 9662, PAGE(S) 156-157, DEED AND
PLAT RECORDS OF BEXAR COUNTY, TEXAS, together with all of the easements, rights
of way, privileges, liberties, hereditaments, strips and gores, streets, alleys,
passages, ways, waters, watercourses, rights and appurtenances thereunto
belonging or appertaining, and all of the estate, right, title, interest, claim
or demand whatsoever of Borrower or any Guarantor therein and in the streets and
ways adjacent thereto, either in law or in equity (collectively, the “HQ Land”);
(b)    The structures or buildings, and all additions and improvements thereto,
now or hereafter erected upon the HQ Land, including all building materials and
HQ Fixtures (hereinafter defined) now or hereafter forming a part of said
structures or buildings, or delivered to the HQ Land and intended to be
installed in such structures or buildings (collectively, the “HQ Improvements”);
(c)    All systems, devices, machinery, apparatus, equipment, fittings,
appliances and fixtures of every kind and nature whatsoever owned by Borrower or
any Guarantor and now or hereafter located on and used in connection with the HQ
Land or the HQ Improvements, including, but not limited to, all electrical,
anti-pollution, heating, lighting, laundry, incinerating, power, air
conditioning, plumbing, lifting, cleaning, fire prevention, fire extinguishing,
refrigerating, ventilating, communication, garage and cooking systems, devices,
machinery, apparatus, equipment, fittings, appliances and fixtures, and all
engines, pipes, pumps, tanks, motors, conduits, ducts, compressors and
switchboards, and all storm doors and windows, dishwashers, attached cabinets
and partitions, located on and used in connection with the HQ Land or the HQ
Improvements but not otherwise included in the HQ Improvements, but excluding
any such systems, devices, machinery, apparatus, equipment, fittings, appliances
and fixtures belonging to any tenant of the HQ Land or improvements unless they
are necessary to the operation of the HQ Improvements (collectively, the “HQ
Fixtures”);
(d)    All articles of personal property of every kind and nature whatsoever
owned by Borrower or any Guarantor located on and used in connection with the HQ
Land or the HQ Improvements, including, but not limited to, all inventory,
equipment, furniture, shades, awnings, beds, screens, and carpets, now or
hereafter affixed to, attached to or placed upon, and used in connection with
the use, enjoyment, occupancy or operation (including the planning, development
and financing) of the HQ Land or HQ Improvements, but excluding any such
articles of personal property belonging to any tenant of the HQ Land or HQ
Improvements unless it is necessary to the operation of the HQ Improvements
(collectively, the “HQ Personal Property”);
(e)    All leases of the HQ Land, HQ Improvements and HQ Personal Property, or
any part thereof, now or hereafter entered into, and all right, title and
interest of Borrower or any Guarantor thereunder, including cash or securities
deposited thereunder to secure performance by


#5160361

--------------------------------------------------------------------------------






the tenants of their obligations, and, including further, the right to receive
and collect the rents thereunder (collectively, the “HQ Leases”);
(f)    All revenues, income, rents, issues and profits of any of the HQ Land,
improvements, HQ Personal Property or HQ Leases (collectively, the “HQ Rents”);
(g)    All proceeds from the conversion, whether voluntary or involuntary, of
any part of the HQ Land, HQ Improvements or HQ Personal Property into cash or
liquidated claims, including insurance proceeds, insurance premium refunds and
condemnation awards (collectively, the “HQ Conversion Proceeds”);
(h)    All contracts and subcontracts relating to the HQ Land or HQ Improvements
and all permits, licenses, franchises, certificates and other rights and
privileges obtained in connection with the HQ Land or HQ Improvements
(collectively, the “Contracts”);
(i)    All funds, accounts, accounts receivable, contract rights, instruments,
documents, general intangibles (including fictitious, trade and other names,
trademarks and symbols used in connection with the HQ Land or HQ Improvements,
whether registered or not), and notes and chattel paper, arising from or by
virtue of any transaction relating directly to the HQ Land or HQ Improvements
(collectively, the “HQ Intangibles”); and
(j)    Any and all proceeds of every kind or character now owned or hereafter to
the extent arising directly from or by virtue of any of the property described
in this Item 2 of Schedule 5.14(d).
3.
Pecos Ranch (also known as Hudgins Ranch).

The following described property in Pecos County, Texas:
ABSTRACT
CERT.
PART
SURVEY
BLK.
GRANTEE
ACRES
2915
3346
W/30’
29
121
GC&SF Ry. Co.
3
9075
3346
All
30
121
GC&SF Ry. Co.
640
2916
3347
All
31
121
GC&SF Ry. Co.
640
7527
3347
All
32
121
GC&SF Ry. Co.
354
2917
3348
All
33
121
GC&SF Ry. Co.
347
6208
3348
All
34
121
GC&SF Ry. Co.
640
2918
3349
All
35
121
GC&SF Ry. Co.
640
6209
3349
All
36
121
GC&SF Ry. Co.
473



#5160361

--------------------------------------------------------------------------------






2919
3350
All
37
121
GC&SF Ry. Co.
640
9076
3350
All
38
121
GC&SF Ry. Co.
640
9079
1602
All
6
180
TC Ry. Co.
476
8087
1603
N/Pt.
8
180
TC Ry. Co.
138
4701
1421
All
11
180
TC Ry. Co.
476
9080
1422
All
12
180
TC Ry. Co.
476
4708
1424
All
15
180
TC Ry. Co.
496
7206
1424
All, Except N/2 of
NW/4
16
180
TC Ry. Co.
560
4706
1425
All
17
180
TC Ry. Co.
640
9081
1/0614
All
170
3
T&P Ry. Co.
640
9082
1/0633
All
208
3
T&P Ry. Co.
640
6210
1/0614
All
210
3
T&P Ry. Co.
640
9077
2454
All
4
A
GC&SF Ry. Co.
652.5
9369
1002
W-1/8 of NW/4 of NE/4
&
E-7/8 of NE/4 of NW/4
311
10
GH&SA Ry. Co.
40
9078
1002
All
312
10
GH&SA Ry. Co.
640



together with the Borrower’s undivided interest in the oil, gas and other
minerals in and under all of Section Five (5), Block One Hundred Eighty (180),
GC&SF Ry. Co., Pecos County, Texas.




#5160361